Citation Nr: 0618705	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-12 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the granted entitlement to service connection and 
assigned a 30 percent disability rating.  The veteran 
perfected an appeal of the assigned rating.

Evidence of record indicates the veteran filed a claim for 
entitlement to a total rating based upon individual 
unemployability.  The record also indicates he is service 
connected for multiple disabilities.  As it does not appear 
that this issue has yet been adjudicated by the RO, it is 
referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, remand is required for 
the RO to provide corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that an effective date for the award of benefits will be 
assigned if an increased rating is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both an increased disability rating and an 
effective date.  

In addition, the medical evidence of record reveals that the 
veteran carries separate diagnoses of major depressive 
disorder and PTSD.  The evidence does not address whether 
these disorders are interrelated, or represent two distinct 
disorders.  Therefore, a VA examination is necessary to 
clarify such.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must 
be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to his claim for an increased 
rating for PTSD, that advises the veteran 
that a disability rating and effective 
date will be assigned if an increase is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
March 2004.  After securing the necessary 
release, the RO should obtain these 
records.  Specifically, the RO should 
obtain VA treatment records dating from 
March 2004 to the present.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the severity of the veteran's PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner before the 
examination.  All tests and studies 
deemed necessary should be conducted and 
a Global Assessment of Functioning score 
should be provided. 

Following review of the claims file and 
examination of the veteran, the examiner 
should also provide an opinion as to 
whether the veteran's major depressive 
disorder is a distinct disorder unrelated 
to his PTSD.  If so, the examiner should 
attempt to distinguish the symptoms 
related in whole or in part to his PTSD, 
and provide a GAF score for the symptoms 
related to PTSD.  The examiner should 
also provide an opinion as to the impact 
of PTSD symptoms upon employment 
capabilities.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


